Name: Council Regulation (EEC) No 2360/77 of 28 October 1977 amending Regulation (EEC) No 1900/74 laying down special measures for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 77 Official Journal of the European Communities No L 277/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2360/77 of 28 October 1977 amending Regulation (EEC) No 1900/74 laying down special measures for soya beans are likely to jeopardize producers incomes and consequently hinder the development of this crop ; Whereas , in order to counteract these disadvantages, provision should be made for the subsidy to be granted for a limited period on the basis of a minimum yield , in order to ensure a fair income for producers who take up this new crop ; whereas an addition should therefore be made to Regulation (EEC) No 1900/74, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 2 (2) of Regulation (EEC) No 1900/74 : ' For the 1977/78 , 1978/79 and 1979/80 marketing years the indicative yield shall not be less than 2 000 kilograms per hectare .' Article 2 This Regulation shall enter into force on 1 November 1977 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( J ), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Regulation (EEC) No 1900/74 of 15 July 1974 laying down special measures for soya beans (3 ) introduced a system of aid to promote the development of soya bean production in the Commu ­ nity ; whereas Article 2 (2) thereof provides that a subsidy shall be granted for production obtained by applying an indicative yield to the areas on which soya has been sown and harvested ; Whereas experience has shown that due to difficulties in introducing this crop in the Community there are wide fluctuations in yields ; whereas such fluctuations This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 October 1977 . For the Council The President G. SPITAELS (') Opinion delivered on 12 . 10 . 1977 (not yet published in the Official Journal). (2 ) Opinion delivered on 28 . 9 . 1977 (not yet published in the Official Journal). ( 3 ) OJ No L 201 , 23 . 7 . 1974 , p. 5 .